Citation Nr: 0710717	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-25 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and SC

ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1953 to October 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for the cause of 
the veteran's death, denied entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1151, and denied eligibility for Dependents' 
Educational Assistance.    

In May 2005, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In a letter dated November 2006, the Board referred the case 
for an independent  expert medical opinion regarding the 
appellant's claims for entitlement to service connection for 
the cause of the veteran's death and entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1151.  The appellant asserts that 
the veteran was not afforded chemotherapy or other necessary 
treatment by VA and that improper medical treatment on the 
part of VA caused the spreading of the cancer and the 
veteran's ultimate death.  The Board notes that the veteran 
died in June 2002.  The cause of death was listed as 
cardiopulmonary arrest due to advanced carcinoma of the 
esophagus.    

The November 2006 letter asked the reviewing oncologist to 
review the record in its entirety.  The letter than asked the 
reviewing oncologist to render an opinion regarding the 
nature and quality of the cancer treatment provided by VA.  
Specifically, the reviewing oncologist was to provide an 
opinion as to whether the veteran's death due to cancer was 
at least as likely as not attributable to VA medical 
treatment (or lack thereof) and opine as to whether the 
record reflects carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA medical personnel in furnishing health care to 
the veteran.  In other words, did VA's medical treatment or 
lack of any appropriate treatment cause or contribute to the 
veteran's death?  

In a correspondence dated December 2006, the Board forwarded 
to the appellant a copy of the independent expert medical 
opinion dated December 8, 2006.  In January 2007, the 
appellant sent the Board a statement in support of her claims 
and requested that the case be remanded to the AOJ for review 
of the additional evidence that she submitted and for review 
of the independent expert medical opinion.  Thus, the record 
has been supplemented with additional evidence that has not 
been reviewed by the RO since the statement of the case (SOC) 
was issued in June 2004.  The appellant has not waived AOJ 
initial consideration of this evidence.  In fact, the 
appellant's representative, on her behalf, filed a January 
2007 motion, wherein the representative expressly moved that 
the Board to remand this case to the AOJ for review and 
adjudication of all evidence added to the record subsequent 
to the previous appellate certification, including review of 
the December 2006 independent expert medical opinion.

No waiver has been received in this case.  When the VA RO 
receives evidence relevant to a claim properly before it that 
is not duplicative of evidence already discussed in a 
statement of the case (SOC), it must prepare a supplemental 
statement of the case (SSOC) reviewing that evidence.  38 
C.F.R. § 19.31(b)(1) (2006); cf. 38 C.F.R. § 20.1304(c).  
Additionally, the Board does not have authority to issue a 
SSOC.  Therefore, the claims on appeal must be remanded so 
that recently received medical evidence and the appellant's 
statement in support of her claims can be reviewed by the RO.  
38 C.F.R. § 19.9; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
See also, Smith v. Brown, 5 Vet. App. 335 (1993).

Accordingly, this case is REMANDED to the RO for the 
following:

After completing any additional 
development deemed necessary, the RO 
should readjudicate the appellant's 
claims, with consideration of any 
evidence obtained since the issuance of 
the statement of the case (SOC) in June 
2004.  If the claims remain denied, a 
supplemental statement of the case should 
be provided to the appellant and her 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.
     
The purpose of this remand is to assist the appellant with 
the development of her claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  
(1999).



This claim must be afforded expeditious treatment.  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).









